Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Franco A. Serafini on 12/06/2021.
The application has been amended as follows: 
Please amend claim 23 as follows:
The method, as per claim 17, wherein the malt or grains are in crushed condition and held within a basket made of a perforated mesh.

Authorization for this examiner’s amendment was given in an interview with Mr. Franco A. Serafini on 12/29/2021.
The listing of claims as filed 09/08/2021 presents two claims numbered as claim 27.
The application has been amended as follows: 
Please re-number the last claim (i.e. the second claim 27) as claim 28:
28 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method of producing beer comprising the following steps: mashing a mix of a liquid and of malt or grains to produce a wort by, arranging the mix inside a tank, and 
moving, through a pump, said mix along a closed circulating path, said closed circulating path being formed by a circulating path connected to the tank so as to cause the mix to move from the tank along said circulating path and to direct the mix again inside the tank for all of a time in which the pump is maintained activated,
wherein said circulating path comprises at least one cavitation reactor configured to generate hydrodynamic cavitation with a subsequent increase in temperature of the mix to a predetermined temperature level; hopping the wort by,
introducing, in the wort, a pre-determined quantity of hops, at different moments, and
moving, through a second pump, the wort and of the hops along a second circulating     path,
wherein the second circulating path comprises at least one second cavitation reactor      configured to generate the hydrodynamic cavitation and increase the temperature of the wort in accordance with a pre-determined protocol; 
cooling and fermenting the wort after hopping by adding a yeast; and 
maturing the fermented wort.
The closest prior art of record, Sprague (US 2008/0277264 A1), discloses alcohol production by using hydraulic cavitation. Spargue discloses a system for alcohol production comprising:
a liquid treatment apparatus (150) configured to apply hydraulic cavitation to a grain-based liquid medium processing stream at one or more locations in an alcohol production process; and

The process disclosed by Spargue includes conventional steps of beer production from water and grains and includes milling, mashing, fermentation, etc.
Spargue does not disclose that the circulating path is configured in such a way that a mix of liquids and solids can circulate from a tank along said path to direct it again into the tank.
Sprague also does not disclose causing the circulating pattern of the liquid stream to generate a temperature increase of the mix up to a predetermined level by using cavitation. Sprague also does not disclose introducing, in the wort, a pre-determined quantity of hops, at different moments, and moving, through a second pump, the wort and of the hops along a second circulating path, wherein the second circulating path comprises at least one second cavitation reactor configured to generate the hydrodynamic cavitation and increase the temperature of the wort in accordance with a pre-determined protocol.
Claims 17 and 21-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/               Primary Examiner, Art Unit 1791